Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Carrier (US2012/0090112) does not make obvious a liquid composition comprising a plurality of droplets suspended in water, each droplet comprising a liquid core surrounded by a solid film, each liquid core comprising a lipophilic emollient, and each solid film comprising a plurality of clay mineral particles each having a particle size of about 1 micron. Brennan (US2011/0244199), Trinkaus (US2012/0066852) and Klofta (US2012/0058165), as a whole, fail to provide one of ordinary skill in the art before the effective filing date of the claimed invention the motivation to modify the teachings of Carrier to provide a liquid core surrounded by a solid film wherein the solid film comprises clay mineral particles having a particle size of about 1 micron, wherein the liquid composition comprises an emollient and the clay mineral has little to no greasy feel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619  


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626